DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Response to Amendment
	Applicant filed a response, amended claim 1, and cancelled claim 5 on 08/22/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 2, 4, 6-11, 22-23, 26-29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (PG-PUB 2015/0165678) in view of Withey (PG-PUB 2009/0261287). 
Regarding claim 1, Ding teaches a method of forming an article of manufacture (Abstract, Figure 1) comprising:
providing a liquid precursor material layer (Figure 1, item 102) disposed on a non-curable, fluid support material layer or a non-curable, liquid support material layer (Figure 1, item 104); 
wherein the precursor material and the non-curable, fluid support material or non-curable liquid support material are different materials [0028]-[0029] and are immiscible [0028]; 
wherein the precursor material layer and non-curable fluid support material layer or non-curable liquid support material are discrete layers (Figure 3 and [0028], [0032]); 
and a liquid-fluid or liquid-liquid interface is formed between the precursor layer and the non-curable fluid support material layer or the non-curable liquid support material (Figure 2, interface is located at P1, [0029]); 
applying energy to the precursor material layer such that a product material is formed at the liquid-fluid interface or the liquid-liquid interface, wherein the product material is continuous or discontinuous and is capable of being separated from the remaining precursor material in the precursor material layer [0030], [0033]. 
	
Ding does not teach (1) the liquid precursor material layer having a thickness of 1 nm to 1 mm and (2) applying an electrostatic potential across the liquid-fluid or liquid-liquid interface to modulate the concentration of the precursor material at the liquid-fluid or the liquid-liquid interface. 

In the same field of endeavor pertaining to vat polymerization, Withey teaches a process of field activated components by stereolithography utilizing a mixture of photopolymerizable active-material-laden monomer (PPAMLM) resin into layers of active particles that are held together by a polymer binder [0010], [0011], [0033]. Withey teaches a process comprising a step of applying a field to a mixture [0011] and [0021] to bring suspended particles of active material into a desired alignment. Withey teaches a layer thickness on the order of 0.1 mm thick [0010].  

As to (1), both Ding and Withey discuss providing a layer of precursor material for curing and producing a product layer utilizing a stereolithography apparatus. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed layer thickness of Ding with the 0.1 mm layer thickness taught by Withey, a functionally equivalent layer thickness. 

As to (2), both Ding and Withey discuss providing curable resin material for producing a product layer utilizing a stereolithography apparatus. It would have been obvious to one of ordinary skill in the art to substitute the resin material of Ding with the resin material of Withey, a functionally equivalent resin material for stereolithography. One of ordinary skill in the art would have been motivated to apply an electrostatic potential as taught by Withey to align the suspended particles. 

Regarding claim 2, Ding in view of Withey teaches the process as  applied to claim 1, wherein liquid precursor layer comprises a nanotubes or quantum dots (i.e., molecular level, self-assembled material) (Withey, [0011], [0026], [0030], [0032]).  

Regarding claim 4, Ding in view of Withey teaches the process as applied to claim 1, wherein the product material is a patterned layer (Ding, [0029]), the process further comprising removing the patterned layer from the remaining precursor material is unaffected by energy (Ding, [0033], [0043]). 

Regarding claim 6, Ding in view of Withey teaches the method as applied to claim 1, wherein the product material is a patterned layer (Ding, [0029]), and wherein the patterned layer is translated relative to a surface of the liquid precursor material (Ding, Figure 2 and [0043]). 

Regarding claim 7, Ding in view of Withey teaches the method as applied to claim 1, further comprising: forming a second precursor material layer of the same precursor material of the precursor material layer (Ding, [0035], [0043]);
applying a second energy to the second precursor material layer such that a second product material is formed (Ding, [0030]), wherein the second product material is continuous or discontinuous and is capable of being separated from the remaining precursor material in the precursor material layer and is disposed on the first product material layer (Ding, [0035]-[0036]). 

Regarding claim 8, Ding in view of Withey teaches the method as applied to claim 7, wherein the second product material is a second patterned layer (Ding, [0029]), the method further comprising removing the second patterned layer from the remaining precursor material in the second precursor material that is unaffected by the energy (Ding, [0033], [0043]). 

Regarding claim 9, Ding in view of Withey teaches the method as applied to claim 1, comprising  repeating the forming and the applying steps until the entire printed structure is completed layer by layer (Ding, [0009], [0035]). 

Regarding claim 10, Ding in view of Withey teaches the method as applied to claim 9, wherein the forming and applying steps are inherently repeated a plurality of times to produce the desired 3D model layer by layer (Ding, [0029], [0035]). 
While Ding does explicitly teach that the forming and the applying steps are repeated 1 to 100, 1 to 1000, 1 to 10,000, or 1 to 100,000 times, a mere replication of performing the forming and applying steps of Ding in order to produce the three-dimensional object of Ding would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention. 

Regarding claim 11, Ding in view of Withey teaches the method as applied to claim 9, further teaching that the forming and the applying steps are repeated continuously (Ding, [0035], [0043]). 

Regarding claim 22, Ding in view of Withey teaches the method as applied to claim 1, wherein the applying energy comprises illuminating the liquid precursor material in a chamber through a window with a light source to form at least part of the article on a build stage (Ding, Figure 1 and 2, [0029]-[0030]). 

Regarding claim 23, Ding in view of Withey teaches the method as applied 22, wherein the illuminating comprises digital light processing or stereolithography (Ding, [0029]). 

Regarding claim 27, Ding in view of Withey teaches the method as applied to claim 22, wherein the build stage is configured to translate in toward or away from the window (Ding, Figure 1 and 2 and [0031]). 

Regarding claim 28, Ding in view of Withey teaches the method as applied to claim 22, further comprising:
translating the build stage with respect to the window (Ding, Figure 2) and adding more of the liquid precursor material to the chamber with a material injection system (Ding, [0036]); and
forming the article (Ding, [0035]-[0036]). 

Regarding claim 29, Ding in view of Withey teaches the method as applied to claim 1, wherein the non-curable liquid support material is saline water (Ding, [0028]) (i.e., a polar solvent).

Regarding claim 31, Ding in view of Withey teaches the method as applied to claim 1, wherein the liquid precursor material layer has a thickness of 1 nm to 1 micron (Withey, [0010]). 

Regarding claim 32, Ding in view of Withey teaches the process as applied to claim 1, wherein the liquid precursor material layer further comprises a plurality of nanoparticles (Withey, [0011]).

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (PG-PUB 2015/0165678) in view of Withey (PG-PUB 2009/0261287), as applied to claim 1, with Aldrich (“Laser Fundamentals”) applied as evidence only. 
Regarding claim 3, Ding teaches in view of Withey the process as applied to claim 1, wherein the energy is a light source including a laser device (Ding, Figure 2, item 130 and [0030]).

While Ding does not explicitly teach the energy is infrared light, visible light, ultraviolet light, or x-ray light, one of ordinary skill in the art would have recognized a laser beam would provide infrared light, visible light, ultraviolet light, as evidenced by Aldrich. Aldrich discloses the primary wavelengths of laser radiation for current military and commercial applications include the ultraviolet, visible, and infrared regions of the spectrum (Page 1). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (PG-PUB 2015/0165678) in view of Withey (PG-PUB 2009/0261287), as applied to claim 1, in further view of DeSimone (PG-PUB 2018/0064920).
Regarding claim 12, Ding and Withey teaches the process as applied to claim 1, wherein the forming and the applying steps are repeated in a continuous mode (Ding, [0036]).

Ding in view of Withey does not explicitly teach the forming and applying steps are repeated in a batch mode. 

In the same field of endeavor pertaining to vat polymerization, DeSimone teaches a process of producing a multi-component product (Figure 9 and 10) performed by fabricating a portion of the product with a first resin composition, moving a build elevator above a build platform, removing the liquid resin pool, and replacing it with a new pool of resin composition (Figure 11 and [0156]). DeSimone discusses utilizing a multi-component microneedle patch allows for engineering the product to the match the desired design properties, including drug solubility, therapeutic efficacy, mechanical properties, and chemical properties [0158]-[0160]. 

One of ordinary skill in the art would have recognized that the technique of batch polymerization by repeating steps of forming and applying with different resin composition allows for printing articles with varying properties as desired, as taught by DeSimone. It would have been obvious to one of ordinary skill in the art to apply the technique of Desimone to the process of Ding for the benefit of producing multi-component articles with various properties as desired. 

Claim 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (PG-PUB 2015/0165678) in view of Withey (PG-PUB 2009/0261287), as applied to claim 28, in further view of Koole (PG-PUB 2017/0306221). 
Regarding claim 24 and 25, Ding in view of Withey teaches the method as applied to claim 28. Ding teaches “oxygen inhibition phenomenon” is a viscous phenomenon generated by the liquid forming material after the photosensitive resin in the liquid forming material is in contact with the oxygen in the air, and thus is detriment to the curing by the irradiation of the light source, thereby further influencing the surface hardness of the three-dimensional object (Ding, [0044]). Ding explains if the three-dimensional object moves out of the liquid forming material and comes in contact with the air during the process of formation, residues of the liquid forming material on the surface of the three-dimensional object would generate viscosity on the three-dimensional object, such that it is detriment to the subsequent curing of the liquid forming material (Ding, [0044]). 

	Ding in view of Withey does not explicitly teach contacting a surface of the liquid precursor material in the chamber with an inert gas and the one or more product layers is protected by a blanket gas chosen from nitrogen and argon. 

In the same field of endeavor of stereolithography and digital light processing [0134], [0193], Koole teaches a process of producing a particle material by curing a photosensitive precursor in a low-oxygen environment, like a glove box, utilizing an inert gas such as argon or nitrogen [0077].

One of ordinary skill in the art would have recognized the need to limit the precursor material layer and product layer from contacting the air in order to avoid detriment to the subsequent curing of the next layer, as taught by Ding. One of ordinary skill in the art would have recognized that the technique of providing a low-oxygen environment by utilizing an inert gas is a common technique used when curing polymers in stereolithography and digital light processing, as taught by Koole. It would have been obvious to one of ordinary skill in the art to use the common technique of Koole for the purpose of limiting oxygen contact and potential oxygen inhibition phenomena, as desired by Ding. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (PG-PUB 2015/0165678) in view of Withey (PG-PUB 2009/0261287), as applied to claim 1, in further view of DeSimone (US 10,589,512).  
Regarding claim 26, Ding in view of Withey teaches the process as applied to claim 28, wherein the material injection system is configured to adjust a height of the liquid precursor material in the chamber (Ding, [0035]-[0036]). 

Ding in view of Withey does not explicitly teach the material injection system is configured to adjust a height of the liquid precursor material in the chamber with a resolution of 5 nm or less. 

In the same field of endeavor pertaining to vat polymerization, DeSimone teaches a build stage is configurable of at least 0.1 microns per second (Col 20, Ln 11-15) and the product can have a height from 10 nanometers or 100 nanometers up to 10 or 100 microns (DeSimone, Col 44, Ln 42-49). DeSimone teaches maximum size and width 50 depends on the architecture of the particular device and the resolution of the light source and can be adjusted depending upon the particular goal of the embodiment or article being fabricated (Col 44, Ln 49-53).
	Both Ding and DeSimone discuss providing a layer of precursor material for curing and producing a product layer utilizing a stereolithography apparatus. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed product layer height of Ding with the product layer height of DeSimone, a functionally equivalent thickness of uncured precursor layer. While Ding in view of Withey does not explicitly teach the material injection system is configured to adjust a height of liquid in a resolution of 5 nm or less, one of ordinary skill would recognize that the material injection system configured to adjust a height of liquid in the chamber with a resolution of 10 nanometers would be capable of adjusting the height of liquid to 5 nm.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (PG-PUB 2015/0165678) in view of Withey (PG-PUB 2009/0261287), as applied to claim 28, in further view of Sundararajan (“Supercritical CO2 Processing for Submicron Imaging of Fluoropolymers” Chem. Mater. 2000, 12, 41-48). 
Regarding claim 30, Ding in view of Withey teaches the process as applied to claim 1, wherein the non-curable, fluid support material layer is saline water (Ding,  [0028]). Ding teaches the specific density of the precursor material is lower than a specific density of the non-curable material (Ding, Figure 1 and [0009]) and the two layers are immiscible (Ding, [0028]). 
	Ding in view of Withey does not explicitly teach the non-curable, fluid support material layer is a supercritical fluid.  
Sundararajan teaches supercritical fluid CO2 is  an “environmentally responsible” solvent for solvent intensive processes in lithography such as the spin coating and development steps, wherein a polymer soluble in liquid CO2 could be coated directly using liquid CO2, exposed, and then developed using supercritical/liquid CO2 (Page 42). Sundararajan teaches utilizing with success a photoresist film comprising supercritical carbon dioxide (page 48), wherein block copolymers and supercritical CO2 development and shows that it may be possible to gain performance superior to that of aqueous-based systems with proper optimization (Page 48). 
Both Ding and Sundararajan pertain to the same field of endeavor of lithography processes. One of ordinary skill in the art would have recognized that supercritical carbon dioxide appears to have success as a solvent used for producing a photoresist film, yielding high resolution (Page 47), and is desirable as a solvent for solvent-intense processes in lithography, as taught by Sundararajan. It would have been obvious to one of ordinary skill in the art to substitute the saline water of Ding with supercritical fluid carbon dioxide of Sundararajan, a functionally equivalent solvent for lithographic processes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANA C PAGE/Examiner, Art Unit 1745